Title: From George Washington to William Heath, 20 June 1781
From: Washington, George
To: Heath, William


                        
                            Dear Sir
                            Head Quarters New Windsor 20th June 1781
                        
                        By the Resolution of Congress of 13th June the Corps of Invalids is ordered to compose a Part of the Garrison
                            of West Point and I have now given Direction for the whole of it to repair thither accordingly.
                        The Order for the three Companies at Boston, I have tho’t proper to enclose to you, that you may facilitate
                            & hasten their Movement, & see that all of the Men who are capable of marching are sent on under their
                            Officers, as soon as the necessary Preparations can be made.
                        I have further to request that you will take the trouble to enquire into the State of these Companies
                            respecting Cloathing &ca & give an Order on the public Store for such Articles as are actually wanting to
                            make them comfortable & decent, which the Clothiers are to furnish so far as can be done, without breakg in upon
                            the Cloathing lately imported from Spain. You will be pleased to take such other Measures, as you shall judge expedient
                            for the Transportation of the Baggage and marching of the Men, in such Manner as that the greatest possible Number of them
                            may be brot without Inquiry, & as speedily as possible, to the Point of Destination.
                        In the Arrangement of the Troops for the Campaign, which is just published in Orders, the Right Wing of the
                            Army is reserved for your Command. With great Regard & Esteem I am Dear Sir Your most humble servant
                        
                            Go: Washington
                        
                    